United States Court of Appeals
                     For the First Circuit


No. 18-1883

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  MOHAMAD HASSAN-SALEH-MOHAMAD,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     José B. Vélez Goveo and Vélez & Vélez Law Office on brief for
appellant.
     Mariana E. Bauzá-Almonte, Assistant United States Attorney,
Chief, Appellate Division, Antonio L. Perez-Alonso, Assistant
United States Attorney, and Rosa Emilia Rodríguez-Vélez, United
States Attorney, on brief for appellee.



                          July 9, 2019
            LYNCH,   Circuit   Judge.        Mohamad   Hassan-Saleh-Mohamad

("Hassan") pleaded guilty to possession of child pornography in

violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).                   He now

challenges the procedural and substantive reasonableness of his

within-guidelines sentence of eighty-seven months' imprisonment

and fifteen years' supervised release.                 Finding no abuse of

discretion, we affirm his sentence.

                                      I.

            We recount only the central facts in this section,

providing more detail as necessary in the analysis.               As Hassan's

appeal follows a guilty plea, "we draw the relevant facts from the

plea   agreement,    the   change-of-plea      colloquy,    the    undisputed

portions of the presentence investigation report ('PSR'), and the

transcript of the disposition hearing."          United States v. O'Brien,

870 F.3d 11, 14 (1st Cir. 2017).

A.     Federal Investigation, Child Pornography Charge, and Plea

            During   a     Federal    Bureau    of     Investigation    (FBI)

investigation into the distribution of child pornography on the

Ares peer-to-peer file-sharing network in November 2016, an FBI

agent identified a computer with a particular Internet Protocol

(IP) address as a potential source of child pornography. The agent

began investigating this computer and downloaded two video files




                                     - 2 -
made available by the targeted computer, both of which contained

child pornography.1

             An     administrative   subpoena   on   the   cable    company

connected to the IP address of that computer returned an address

in Puerto Rico.        The FBI then executed a search, pursuant to a

warrant, of the residence at that address on March 31, 2017, and

interviewed all of the residents, including Hassan.                 In this

interview, Hassan stated that he had used his computer to search

the   Ares   peer-to-peer    network   for   child   pornography    and   had

downloaded about fifty child pornography videos and images in the

past year.        A search of Hassan's hard drive found six images and

335 videos of minors engaged in sexual conduct, including some

featuring sadomasochistic acts and prepubescent minors.

             On April 25, 2018, a criminal information was filed,

charging Hassan with one count of possession of child pornography,

in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).            That same

day, Hassan pleaded guilty to this count pursuant to a plea

agreement.        The plea agreement stated a Base Offense Level (BOL)

of eighteen and a number of sentencing adjustments, leading to a

Total Offense Level (TOL) of twenty-five.            The parties did not




      1   The two videos showed: 1) a partially nude female
approximately between the ages of ten and twelve performing oral
sex on a nude adult male; 2) a female approximately between the
ages of fourteen and eighteen masturbating a male between the ages
of five and eight and then performing oral sex on him.


                                     - 3 -
stipulate to a Criminal History Category (CHC). The plea agreement

stated that Hassan could argue for a sentence of fifty-seven

months' imprisonment, and the government could argue for seventy-

one months.   Hassan agreed to waive his right to appeal if the

sentence imposed was seventy-one months or less.

B.   Sentencing

          The Probation Office filed an amended PSR which applied

a five-level rather than two-level enhancement for the number of

images possessed by Hassan,2 leading to a TOL of twenty-eight.3

The PSR stated a CHC of I for Hassan.   This TOL and CHC led to a

guideline sentencing range (GSR) of seventy-eight to ninety-seven



     2    The PSR considered the number of images as "more than
600," corresponding to the highest level-enhancement for number of
images under § 2G2.2.     See U.S.S.G. § 2G2.2(b)(7).     That is
because, corresponding to an Application Note to this guideline,
the 322 child pornography videos were considered to contain 24,150
images in total. See id. § 2G2.2 n.6(B)(ii) ("Each video, video-
clip, movie, or similar visual depiction shall be considered to
have 75 images."). We are not told why the plea agreement listed
335 videos rather than 322; the exact number is not relevant on
appeal.
     3    The level adjustments were:
          - a two-level increase for material involving pre-
             pubescent minors, U.S.S.G. § 2G2.2(b)(2);
          - a four-level increase for material depicting sadistic
             or masochistic conduct, id. § 2G2.2(b)(4);
          - a two-level increase for the use of a computer in the
             offense, id. § 2G2.2(b)(6);
          - a five-level increase for the number of images, id.
             § 2G2.2(b)(7); and
          - a    three-level    reduction   for    acceptance   of
             responsibility, id. § 3E1.1.
          Hassan did not and does not dispute the factual basis of
any of the enhancements.


                              - 4 -
months.      Hassan filed a sentencing memorandum arguing for a

sentence of fifty-seven months; he did not challenge facts in the

PSR.       Instead,   he   more   generally     challenged      the   sentencing

guidelines related to child pornography and sought a downward

variance based on the district court's discretion to disagree with

specific guidelines, recognized in Kimbrough v. United States, 552
U.S. 85 (2007).

             At the sentencing hearing, Hassan argued again for a

sentence of fifty-seven months' imprisonment; pursuant to the plea

agreement, the government argued for a sentence of seventy-one

months' imprisonment.        After discussing, inter alia, the GSR, the

sentencing enhancements, certain facts of the offense, and some

characteristics of the defendant, the district court imposed a

sentence of eighty-seven months' imprisonment and fifteen years'

supervised    release.     Near   the   end    of   the    sentencing   hearing,

Hassan's counsel stated generally, "we would preserve the record

for purposes of an appeal for unreasonableness of the sentence."

                                        II.

             Hassan    now    challenges       both       the   procedural   and

substantive     reasonableness     of    his   sentence.4       "In   sentencing


       4  The plea agreement contained a waiver of appeal
provision. It is not applicable here because Hassan received a
prison sentence greater than seventy-one months, and the
government does not argue otherwise.       See United States v.
Fernández-Cabrera, 625 F.3d 48, 51 (1st Cir. 2010) ("A waiver-of-
appeal provision is enforceable according to its terms.").


                                    - 5 -
appeals,   appellate    review     is    bifurcated,"   United    States   v.

Ruiz-Huertas, 792 F.3d 223, 226 (1st Cir. 2015), and so we proceed

in two familiar steps:        "We first consider whether the sentence is

procedurally    reasonable,       and    then   consider   whether   it    is

substantively reasonable."        United States v. Rodríguez-Reyes, 925
F.3d 558, 562–63 (1st Cir. 2019), petition for cert. filed, (U.S.

June 18, 2019) (No. 19-9819).

A.   Procedural Reasonableness

           Hassan claims he raised a procedural objection at the

sentencing hearing.         "To preserve a claim of error for appellate

review, an objection must be sufficiently specific to call the

district court's attention to the asserted error."           United States

v. Soto-Soto, 855 F.3d 445, 448 n.1 (1st Cir. 2017).             The general

statement at the sentencing hearing, "we would preserve the record

for purposes of an appeal for unreasonableness of the sentence,"

is   insufficient      to     preserve    Hassan's   specific     procedural

reasonableness challenges.         "When a defendant does not raise a

procedural objection at sentencing, the review is instead for plain

error."    United States v. Sosa-González, 900 F.3d 1, 4 (1st Cir.

2018), cert. denied, 139 S. Ct. 436 (2018).          But even assuming in

Hassan's favor that his challenge was preserved and abuse of




                                    - 6 -
discretion applies,5 see, e.g., United States v. Gierbolini-Rivera,

900 F.3d 7, 13 (1st Cir. 2018), he cannot meet his burden.

            As a general matter, a sentencing court is required to

calculate the applicable GSR, address any objections to the PSR,

give both parties the opportunity to argue for a sentence, consider

the   18   U.S.C.   § 3553(a)   sentencing   factors,   and   explain   the

rationale behind its chosen sentence.        See, e.g., United States v.

Laureano-Pérez, 797 F.3d 45, 80 (1st Cir. 2015).

            Hassan does not contest the GSR or the PSR.       Instead, he

argues that the district court "fail[ed] to properly consider the

§ 3553(a) factors," including the factor relating to sentencing

disparity, despite accepting that the district court stated "it

had considered all [these] factors."          He also argues cursorily

that the district court committed Kimbrough error by failing to

"recognize its power" to choose a non-guideline sentence.               See

Kimbrough, 552 U.S. at 108-10 (recognizing sentencing courts'

discretion to vary based on disagreements with the operation or

basis of particular guidelines).

            The district court explicitly stated that it considered

all of the § 3553(a) factors; that statement "is entitled to some




      5   Under this standard for procedural challenges, "we
afford de novo review to the sentencing court's interpretation and
application of the sentencing guidelines, assay the court's
factfinding for clear error, and evaluate its judgment calls for
abuse of discretion." Ruiz-Huertas, 792 F.3d at 226.


                                   - 7 -
weight."    United States v. Dávila–González, 595 F.3d 42, 49 (1st

Cir. 2010).    And the district court expressly discussed a number

of facts clearly germane to the § 3553(a) factors, such as:

Hassan's    education,   employment      history,     mental   health,   prior

admitted    marijuana    use,   and    lack   of    prior   criminal   history

("history    and   characteristics      of    the   defendant,"   18     U.S.C.

§ 3553(a)(1)); the particular sexual acts depicted in the child

pornography Hassan possessed ("nature and circumstances of the

offense," id.); and the "re-victimization of [the] children" and

"fuel[ing] demand" in the market for child pornography ("the need

for the sentence imposed . . . to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense," id. § 3553(a)(2)(A)).              The district

court also expressly stated "the specific need to deter [the]

defendant from future criminal behavior of this nature," echoing

§ 3553(a)(2)(B).    On this record, there is simply no reason not to

"credit the district court's statement that it considered all of

the relevant sentencing factors."         United States v. Clogston, 662
F.3d 588, 592 (1st Cir. 2011).         And there is no evidence that the

district court imposed the sentence based on being "completely

offended by the crime," as Hassan argues, rather than based on a

reasoned consideration of the relevant sentencing factors.

            Hassan argues, relatedly, that the district court failed

to consider "the need to avoid unwarranted sentence disparities."


                                      - 8 -
See 18 U.S.C. § 3553(a)(6).    Though the district court did not

specifically refer to this factor during the sentencing hearing,

"[a] judge need not mention every § 3553(a) factor nor intone any

particular magic words," United States v. Denson, 689 F.3d 21, 28

(1st Cir. 2012), and it "need not verbalize its evaluation of each

and every [§] 3553(a) factor," United States v. Reyes-Rivera, 812
F.3d 79, 89 (1st Cir. 2016); see United States v. Butler-Acevedo,

656 F.3d 97, 101 (1st Cir. 2011) ("Although the court may not have

specifically referenced this factor directly . . . [t]he court

subsumed   sentencing   disparity   concerns   within   its   overall

decision.").   And generally, the district court did not need to

"be precise to the point of pedantry" in explaining its weighing

of the § 3553(a) factors.6    United States v. Turbides-Leonardo,

468 F.3d 34, 40 (1st Cir. 2006); see also id. at 41 ("[S]entences

that fall inside a properly calculated guideline sentencing range

require a lesser degree of explanation than those that fall outside




     6    Hassan's discussion in his appellate brief of three
allegedly illustrative First Circuit cases -- United States v.
Dyer, 589 F.3d 520 (1st Cir. 2009); United States v. Rogers, 521
F.3d 5 (1st Cir. 2008); United States v. Hoey, 508 F.3d 687 (1st
Cir. 2007) -- does not help his sentencing disparity argument,
because "a defendant must compare apples to apples" for a well-
founded disparity claim.    United States v. Reyes-Santiago, 804
F.3d 453, 467 (1st Cir. 2015). Hassan has not explained how these
cases are sufficiently similar to his own. (One, for example, was
not a challenge to the reasonableness of a sentence but to the
denial of a motion to suppress, featured a substantially different
factual scenario, and involved a longer prison sentence. Rogers,
521 F.3d at 6.)


                               - 9 -
the guideline sentencing range . . . .").      Here, as stated, "we

credit the district court's statement that it considered all of

the relevant sentencing factors."7     Clogston, 662 F.3d at 592.

          Next, as to Hassan's "argument" -- really two passing

references8 -- about Kimbrough error, it is true that "after

Kimbrough, a district court makes a procedural error when it fails

to recognize its discretion to vary from the guideline range based

on a categorical policy disagreement with a guideline."       United

States v. Stone, 575 F.3d 83, 89 (1st Cir. 2009).        But Hassan

cannot point to anything showing that the district court did not

understand its discretion to vary, if it so chose.     Because there

is no statement by the district court showing Kimbrough error, we

"review the record as a whole to assess the district court's

sentencing process."    Id. (internal quotation marks omitted).

Here, Hassan made a Kimbrough-based argument in his sentencing

memorandum, and the district court "carefully explained why its



     7    To the extent that Hassan argues the district court owed
deference to the government's alleged "consideration of the
[§] 3553[a] factors" in the plea negotiations, this is flatly
wrong:     "[T]he starting point for a court's sentencing
determination   is  the   guideline   range,   not  the   parties'
recommendations. Thus, we have consistently refused to accord any
decretory significance to such non-binding recommendations -- or
even to require a sentencing court to explain why it decided to
eschew those recommendations."    United States v. Cortés-Medina,
819 F.3d 566, 573 (1st Cir. 2016).
     8    We assume arguendo, and in Hassan's favor, that this
argument is not waived (despite a lack of developed argumentation).
See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                              - 10 -
chosen sentence fit both the offender and the circumstances of the

offense."     Clogston, 662 F.3d at 592.      In this explanation of the

sentence, the district court expressly stated that the guideline

calculations    were   "advisory."     This   understanding    is   clearly

relevant to a Kimbrough inquiry.       See Stone, 575 F.3d at 92.    There

was no "struggling against the guidelines in a way that [the

district court] very likely would have if it had believed it could

not categorically depart," id. at 93, and indeed the district court

gave a middle-of-the-guidelines sentence rather than a sentence at

the bottom, indicating that it was not trying to reduce the

sentence but for some mistaken understanding of its own discretion.

On our review of the record, there is no indication of Kimbrough

error, and so this argument fails.

B.   Substantive Reasonableness

             Hassan also challenges the substantive reasonableness of

his sentence.     Assuming arguendo he preserved his challenge and

abuse of discretion applies here, Hassan cannot meet his burden.

"[R]easonableness is a protean concept," United States v. Martin,

520 F.3d 87, 92 (1st Cir. 2008), and "[t]here is no one reasonable

sentence in any given case but, rather, a universe of reasonable

sentencing outcomes," Clogston, 662 F.3d at 592.              "As we have

repeatedly      emphasized,   a      challenge    to   the    substantive

reasonableness of a sentence is particularly unpromising when the




                                  - 11 -
sentence imposed comes within the confines of a properly calculated

GSR," as Hassan accepts happened here.               O'Brien, 870 F.3d at 21.

              Hassan makes three categories of arguments against the

substantive reasonableness of his sentence.                  First, he argues that

the district court gave insufficient weight to certain mitigating

factors and that "case law directs the court to give . . . equal

significance to all of the factors."                He argues that the district

court's   view    that    his   child      pornography       possession     "fuel[ed]

demand and supply of a multimillion-dollar market" is wrong in

this   "day    and     age."      Second,    he     challenges       the   guidelines

themselves in this area (arguing, in essence, that the district

court should have rejected them out of hand), and relatedly

challenges an alleged sentencing disparity.                  Third, he argues that

the sentence was greater than necessary, at least for purposes of

deterrence, because of "the string of conditions . . . imposed"

during the fifteen-year supervised release term.

              First,    Hassan's    weight     arguments       fail.        There   is

absolutely no "requirement that a district court afford each of

the section 3553(a) factors equal prominence," as "[t]he relative

weight    of     each    factor     will     vary     with     the    idiosyncratic

circumstances of each case."            United States v. Dixon, 449 F.3d
194, 205 (1st Cir. 2006).          "A sentencing court is under a mandate

to consider a myriad of relevant factors, but the weighting of

those factors is largely within the court's informed discretion."


                                      - 12 -
Clogston, 662 F.3d at 593.        So, as to Hassan's argument that the

district court should have given more weight to certain factors,

at least including his first-time offender status,9 "[t]hat the

sentencing court chose not to attach to certain of the mitigating

factors the significance that the appellant thinks they deserved

does not make the sentence unreasonable." Id.; see also United

States v. Majeroni, 784 F.3d 72, 78 (1st Cir. 2015) (same).

           Further, Hassan's claim that the district court erred in

weighing   the    impact   on   the    market   for   child   pornography   is

unavailing.      The Supreme Court has stated in general that it is

"surely reasonable for the State to conclude that it will decrease

the production of child pornography if it penalizes those who

possess and view the product, thereby decreasing demand."            Osborne

v. Ohio, 495 U.S. 103, 109–10 (1990).           We have stated specifically

that "[b]y accessing child pornography with intent to view it, [a]

defendant contribute[s] to the continued viability of this highly

exploitative market."      United States v. Blodgett, 872 F.3d 66, 71

(1st Cir. 2017); see United States v. Gall, 829 F.3d 64, 75 (1st

Cir. 2016) (accepting the district court's determination that a

defendant's "possession of child pornography fueled the market for


     9    Hassan was, indeed, a first-time federal offender;
however, he admitted to searching and downloading numerous child
pornography videos and images in the year before the FBI interview
here, and so this case involves the first time Hassan has been
caught rather than the first time he viewed and possessed child
pornography.


                                      - 13 -
child pornography, and thus indirectly harmed children").                    There

is nothing erroneous about the district court's statement about

fueling demand and supply, and this was a reasonable factor for

the   court    to   weigh   (especially    here,    where     Hassan   not    only

possessed child pornography but also made available at least two

videos on a file-sharing network).

              Second, Hassan's challenge to the guideline itself --

that his case "should be seen as less serious" than the relevant

guideline provides -- plainly fails.          "While district courts may

certainly conclude that the guidelines sentencing range in child

pornography cases is harsher than necessary in many cases, there

is no requirement that a district court must categorically reject

the   child    pornography    guidelines    based   on    their   provenance."

United States v. Aquino-Florenciani, 894 F.3d 4, 8 (1st Cir. 2018),

cert. denied, 139 S. Ct. 443 (2018). "[T]he district court's broad

discretion     obviously     includes   the   power      to   agree    with    the

guidelines."10      Stone, 575 F.3d at 90.         We reiterate our respect

for that discretion.




      10  Hassan seems to argue that United States v. Dorvee, 616
F.3d 174 (2d Cir. 2010), should control here. There, the Second
Circuit criticized aspects of the child pornography guidelines for
their "irrationality" in, inter alia, creating little distinction
between "the most dangerous offenders" and "ordinary first-time
offender[s]." Id. at 186-87. That case is, of course, not binding
here, and Aquino-Florenciani forecloses the argument that a
district court cannot follow the child pornography guidelines in
imposing a substantively reasonable sentence.


                                   - 14 -
          Third,      Hassan's       argument        that   his    sentence      is

substantively   unreasonable         because    "the    string    of   conditions

. . . imposed" during the fifteen-year supervised release term

would be "sufficient to protect society from any future crimes"

fails.   This argument asks us to exchange the district court's

reasoned determination regarding a § 3553(a) factor, see 18 U.S.C.

§ 3553(a)(2)(C),      for    Hassan's   own     self-serving      view   on     that

factor, which we certainly will not do.              Further, we have rejected

similar arguments about the role of supervised release. See, e.g.,

Gall, 829 F.3d at 75.

          On the whole, the district court "provided a plausible

explanation    [for    the    sentence],       and   the    overall    result    is

defensible."    United States v. Crespo-Ríos, 787 F.3d 34, 37 (1st

Cir. 2015) (quoting United States v. Torres–Landrúa, 783 F.3d 58,

68 (1st Cir. 2015)). That suffices for substantive reasonableness.

                                 *      *       *

          Affirmed.




                                     - 15 -